418 So.2d 73 (1982)
Thurmon HOLLAND
v.
STATE of Mississippi.
No. 53617.
Supreme Court of Mississippi.
August 11, 1982.
Thomas M. Fortner, Public Defender, Pascagoula, for appellant.
Bill Allain, Atty. Gen. by Billy L. Gore, Asst. Atty. Gen., Jackson, for appellee.
Before PATTERSON, C.J., and SUGG and WALKER, P. JJ.
*74 WALKER, Presiding Justice, for the Court:
This is an appeal from an order of the Circuit Court of Jackson County, Mississippi, denying appellant's postconviction motion to correct sentence and to allow credit to appellant for time served in jail in Lafayette, Tippecanoe County, Indiana, while contesting his extradition to the State of Mississippi on a charge of kidnapping.
Appellant vigorously contends that he should be allowed credit for the 614 days that he spent in jail (he was unable to post $50,000 bail) in Indiana before being released to the State of Mississippi pursuant to the extradiction proceedings.
The question presented is whether credit for time allowed under Mississippi Code Annotated section 99-19-23 (1972) is applicable to time served in another state while an accused is awaiting removal to Mississippi. That section provides:
The number of days spent by a prisoner in incarceration in any municipal or county jail while awaiting trial on a criminal charge, or awaiting an appeal to a higher court upon conviction, shall be applied on any sentence rendered by a court of law or on any sentence finally set after all avenues of appeal are exhausted.
We are of the opinion and hold that section 99-19-23 has no application to time served in another state while an accused is awaiting return to this State to face criminal charges. For us to hold otherwise would encourage an accused to flee this State and seek refuge in a state or locality of his own choosing, and fight extradition knowing that any time spent in jail in such state would be credited to any sentence received by him upon conviction. Such holding would be an impediment to, rather than an aid to, criminal justice.
It is not necessary to address the other question raised on appeal as that question is now moot.
The judgment of the circuit court is affirmed.
AFFIRMED.
PATTERSON, C.J., SUGG, P.J., and BROOM, ROY NOBLE LEE, BOWLING, HAWKINS, DAN M. LEE and PRATHER, JJ., concur.